




Exhibit 10.16


EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of this
1st day of July, 2011 (the “Commencement Date”) by and between FairPoint
Communications, Inc. (the “Company”), a Delaware corporation, and Kenneth W.
Amburn (the “Executive”).
W I T N E S S E T H :
WHEREAS, the Company desires to employ Executive and to enter into this
Agreement embodying the terms of such employment, and Executive desires to enter
into this Agreement and to accept such employment, subject to the terms and
provisions of this Agreement.
NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Executive hereby
agree as follows:
Section 1.Definitions.
(a)“Accrued Obligations” shall mean (i) all accrued but unpaid Base Salary
through the date of termination of Executive’s employment, (ii) any unpaid or
unreimbursed expenses incurred in accordance with Section 7 hereof, (iii) any
benefits provided under the Company’s employee benefit plans upon a termination
of employment, in accordance with the terms contained therein, and (iv) any
amounts payable under the FairPoint Communications, Inc. 2010 Long Term
Incentive Plan (“LTIP”), in accordance with the terms contained therein.
(b) “Cause” shall mean (i) Executive’s act(s) of gross negligence or willful
misconduct in the course of Executive’s employment hereunder, (ii) willful
failure or refusal by Executive to perform in any material respect his duties or
responsibilities, (iii) misappropriation (or attempted misappropriation) by
Executive of any assets or business opportunities of the Company or any other
member of the Company Group, (iv) embezzlement or fraud committed (or attempted)
by Executive, or at his direction, (v) Executive’s conviction of, indictment
for, or pleading “guilty” or “ no contest” to, (x) a felony or (y) any other
criminal charge that has, or could be reasonably expected to have, an adverse
impact on the performance of Executive’s duties to the Company or any other
member of the Company Group or otherwise result in material injury to the
reputation or business of the Company or any other member of the Company Group,
(vi) any material violation by Executive of the policies of the Company,
including but not limited to those relating to sexual harassment or business
conduct, and those otherwise set forth in the manuals or statements of policy of
the Company, which violation has a material adverse effect on the Company, or
(vii) Executive’s material breach of this Agreement or material breach of the
Non-Interference Agreement.
(c)“Change in Control” shall have the same meaning as defined in the LTIP, as in
effect on the date hereof; provided, however, that there shall be no provision
for any threatened or anticipated Change in Control that does not actually
occur.
(d) “Disability” shall mean any physical or mental disability or infirmity of
Executive that prevents the performance of Executive’s duties for a period of
(i) ninety (90) consecutive days or (ii) one hundred twenty (120)
non-consecutive days during any twelve (12) month period. Any question as to the
existence, extent, or potentiality of Executive’s Disability upon which
Executive and the




--------------------------------------------------------------------------------




Company cannot agree shall be determined by a qualified, independent physician
selected by the Company and approved by Executive (which approval shall not be
unreasonably withheld). The determination of any such physician shall be final
and conclusive for all purposes of this Agreement.
(e) “Good Reason” shall mean, without Executive’s consent, (i) a material
reduction in Base Salary set forth in Section 4(a) hereof or Annual Bonus
opportunity set forth in Section 4(b) hereof, (ii) the relocation of Executive’s
principal place of employment (as provided in Section 3(b) hereof) more than
fifty (50) miles from its current location, or (iii) any other material breach
of a provision of this Agreement by the Company (other than a provision that is
covered by clause (i) or (ii) above). Executive acknowledges and agrees that his
exclusive remedy in the event of any breach of this Agreement shall be to assert
Good Reason pursuant to the terms and conditions of Section 8(e) hereof.
Notwithstanding the foregoing, during the Term of Employment, in the event that
the Board reasonably believes that Executive may have engaged in conduct that
could constitute Cause hereunder, the Board may, in its sole and absolute
discretion, suspend Executive from performing his duties hereunder, and in no
event shall any such suspension constitute an event pursuant to which Executive
may terminate employment with Good Reason or otherwise constitute a breach
hereunder; provided, that no such suspension shall alter the Company’s
obligations under this Agreement during such period of suspension.
(f)“Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, association, joint‑stock company, trust
(charitable or non-charitable), unincorporated organization, or other form of
business entity.
Section 2.Acceptance and Term of Employment.
The Company agrees to employ Executive, and Executive agrees to serve the
Company, on the terms and conditions set forth herein. The term of employment
(the “Term of Employment”) shall commence on the Commencement Date and shall
continue during the period ending on the close of business of the three (3) year
anniversary of the Commencement Date, unless terminated sooner as provided in
Section 8 or unless the Company has provided Executive with notice of its
intention to renew the Term of Employment for a specific period of time, such
notice to be given not less than one hundred twenty (120) days prior to the
expiration of the three (3) year anniversary of the Commencement Date. Following
the three year Term of Employment (or the applicable extension term, if any),
the Executive shall continue on an at will basis until such time as the Company
provides to Executive a written notice of termination pursuant to the provisions
of Section 18 hereof.
Section 3.Position, Duties, and Responsibilities; Place of Performance.
(a)Position, Duties and Responsibilities. During the Term of Employment,
Executive shall be employed and serve as Executive Vice President of
Engineering, Operations and Network Planning of the Company (with such title
subject to change from time to time as determined by the Board of Directors of
the Company (the “Board”) together with such other position or positions
consistent with Executive’s title as the Chief Executive Officer of the Company
(the “CEO”) shall specify from time to time), and shall have such duties and
responsibilities commensurate with such title. Executive also agrees to serve,
at the request of the CEO, as an officer of any other direct or indirect
subsidiary of the Company (each such subsidiary being, together with the
Company, a member of the “Company Group”), in each case without additional
compensation.
(b)Performance. Executive shall devote his full business time, attention, skill,
and best efforts to the performance of his duties under this Agreement and shall
not engage in any other business or occupation during the Term of Employment,
including, without limitation, any activity that (x) conflicts with the
interests of the Company or any other member of the Company Group,
(y) interferes with the proper and efficient performance of Executive’s duties
for the Company, or (z) interferes with Executive’s exercise of judgment in the
Company’s best interests. Notwithstanding the foregoing, nothing herein shall
preclude Executive from (i) serving, with the prior written consent of the CEO,
as a member of the boards of directors or advisory boards (or their equivalents
in the case of a non-corporate entity) of non-




--------------------------------------------------------------------------------




competing businesses and charitable organizations, (ii) engaging in charitable
activities and community affairs, and (iii) managing personal investments and
affairs; provided, however, that the activities set out in clauses (i), (ii) and
(iii) shall be limited by Executive so as not to interfere, individually or in
the aggregate, with the performance of his duties and responsibilities
hereunder. Executive’s principal place of employment shall be in Charlotte,
North Carolina, although Executive understands and agrees that he may be
required to travel from time to time for business reasons.
Section 4.Compensation.
During the Term of Employment, Executive shall be entitled to the following
compensation:
(a)Base Salary. Executive shall be paid an annualized base salary (the “Base
Salary”), payable in accordance with the regular payroll practices of the
Company, of not less than Two Hundred Seventy-Five Thousand Dollars ($275,000),
with increases, if any, as may be approved in writing by the Compensation
Committee of the Board of Directors (the “Compensation Committee”).
(b)Annual Bonus. Executive shall be eligible for an annual incentive bonus award
(the “Annual Bonus”) through participation in the Company’s Annual Incentive
Plan in respect of each fiscal year during the Term of Employment, with the
actual Annual Bonus payable being based upon the level of achievement of annual
Company and individual performance objectives for such fiscal year, as
determined by the Compensation Committee and communicated to Executive. The
Annual Bonus shall be paid to Executive at the same time as annual bonuses are
generally payable to other senior executives of the Company subject to
Executive’s continuous employment through the payment date.
(c)Other Plans. Executive shall be eligible for consideration by the
Compensation Committee to participate in the benefit and other plans made
available generally to senior executives of the Company, including but not
limited to the LTIP, subject to the terms and conditions as may be established
from time to time by the Compensation Committee and communicated to Executive.
Upon the occurrence of a Change in Control, all of Executive’s unvested benefits
under the LTIP shall be accelerated and shall vest in full.
(d)Indemnification. The Company shall indemnify Executive and hold Executive
harmless in connection with the defense of any lawsuit or other claim to which
he is made a party by reason of being an officer or employee of the Company, to
the fullest extent permitted by the laws of the State of Delaware, as in effect
at the time of the subject act or omission; provided that any settlement,
consent to judgment, or similar action taken by Executive without the prior
written consent of the Company in respect of any such lawsuit or other claim
shall not be subject to indemnification hereunder.
Section 5.Employee Benefits.
During the Term of Employment, Executive shall be entitled to participate in
health, insurance, retirement, and other benefits provided generally to
similarly situated employees of the Company. Executive shall also be entitled to
the same number of holidays, vacation days, and sick days, as well as any other
benefits, in each case as are generally allowed to similarly situated employees
of the Company in accordance with the Company policy as in effect from time to
time. Nothing contained herein shall be construed to limit the Company’s ability
to amend, suspend, or terminate any employee benefit plan or policy at any time
without providing Executive notice, and the right to do so is expressly
reserved.
Section 6.Key-Man Insurance.
At any time during the Term of Employment, the Company shall have the right to
insure the life of Executive for the sole benefit of the Company, in such
amounts, and with such terms, as it may determine. All premiums payable thereon
shall be the obligation of the Company. Executive shall have no interest in any
such policy, but agrees to cooperate with the Company in procuring such
insurance by




--------------------------------------------------------------------------------




submitting to physical examinations, supplying all information required by the
insurance company, and executing all necessary documents, provided that no
financial obligation is imposed on Executive by any such documents.
Section 7.Reimbursement of Business Expenses.
Executive is authorized to incur reasonable business expenses in carrying out
his duties and responsibilities under this Agreement, and the Company shall
promptly reimburse his for all such reasonable business expenses, subject to
documentation in accordance with the Company’s policy, as in effect from time to
time.
Section 8.Termination of Employment.
(a)General. The Term of Employment shall terminate upon the earliest to occur of
(i) Executive’s death, (ii) a termination by reason of a Disability, (iii) a
termination by the Company with or without Cause, (iv) a termination by
Executive with or without Good Reason, and (v) delivery by the Company to
Executive of a termination notice at any time subsequent to the close of
business on the last day of the Term of Employment. Upon any termination of
Executive’s employment for any reason, except as may otherwise be requested by
the Company in writing and agreed upon in writing by Executive, Executive shall
resign from any and all directorships, committee memberships, and any other
positions Executive holds with the Company or any other member of the Company
Group. Notwithstanding anything herein to the contrary, the payment (or
commencement of a series of payments) hereunder of any nonqualified deferred
compensation (within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended, and the rules and regulations promulgated thereunder (the
“Code”)) upon a termination of employment shall be delayed until such time as
Executive has also undergone a “separation from service” as defined in Treas.
Reg. 1.409A-1(h), at which time such nonqualified deferred compensation
(calculated as of the date of Executive’s termination of employment hereunder)
shall be paid (or commence to be paid) to Executive on the schedule set forth in
this Section 8 as if Executive had undergone such termination of employment
(under the same circumstances) on the date of his ultimate “separation from
service.”
(b)Termination Due to Death or Disability. Executive’s employment shall
terminate automatically upon his death. The Company may terminate Executive’s
employment immediately upon the occurrence of a Disability, such termination to
be effective upon Executive’s receipt of written notice of such termination.
Upon Executive’s death or in the event that Executive’s employment is terminated
due to his Disability, Executive or his estate or his beneficiaries, as the case
may be, shall be entitled to:
(i)The Accrued Obligations;
(ii)Any unpaid Annual Bonus in respect of any completed fiscal year that has
ended prior to the date of such termination, which amount shall be paid at such
time annual bonuses are paid to other senior executives of the Company, but in
no event later than the date that is 2½ months following the last day of the
fiscal year in which such termination occurred.
Following Executive’s death or a termination of Executive’s employment by reason
of a Disability, except as set forth in this Section 8(b), Executive shall have
no further rights to any compensation or any other benefits under this
Agreement.
(c)Termination by the Company with Cause.
(i)The Company may terminate Executive’s employment at any time with Cause,
effective upon Executive’s receipt of written notice of such termination;
provided, however, that with respect to any Cause termination relying on clause
(ii) of the definition of Cause set forth in Section 1(b) hereof, to the extent
that such act or acts or failure or failures to act are curable, Executive shall
be given not less than ten (10) days’ written notice by the Board of its
intention to terminate his with Cause, such notice to state in detail the
particular act or acts or failure or




--------------------------------------------------------------------------------




failures to act that constitute the grounds on which the proposed termination
with Cause is based, and such termination shall be effective at the expiration
of such ten (10) day notice period unless Executive has fully cured such act or
acts or failure or failures to act that give rise to Cause during such period.
(ii)In the event that the Company terminates Executive’s employment with Cause,
he shall be entitled only to the Accrued Obligations. Following such termination
of Executive’s employment with Cause, except as set forth in this Section
8(c)(ii), Executive shall have no further rights to any compensation or any
other benefits under this Agreement.
(d)Termination by the Company without Cause or upon Delivery of a Termination
Notice from the Company to the Executive. The Company may terminate Executive’s
employment at any time without Cause, effective upon Executive’s receipt of
written notice of such termination, or by delivery to Executive of a written
notice of termination in accordance with the provisions of Section 2 above.
(i)    In the event that Executive’s employment is terminated by the Company
without Cause (other than due to death or Disability) or upon the Company’s
delivery of a termination notice, in either case prior to the expiration of the
Term of Employment (for example, the termination must be effected or the
termination notice must be delivered to Executive prior to the expiration of
three (3) years from the Commencement Date), Executive shall be entitled to:
(A)    The Accrued Obligations;
(B)
Any unpaid Annual Bonus in respect of any completed fiscal year that has ended
prior to the date of such termination, which amount shall be paid at such time
annual bonuses are paid to other senior executives of the Company, but in no
event later than the date that is 2½ months following the last day of the fiscal
year in which such termination occurred;

(C)    An amount equal to the sum of:
(x)
two (2) times the amount of Executive’s then-current Base Salary;

(y) 
two (2) times the amount of Executive’s average Annual Bonus where such average
is determined by reference to the actual Annual Bonus paid to Executive for the
immediately two (2) preceding fiscal years,

(z)
the cost of continued health and disability insurance coverage for Executive and
his covered dependents during the twenty four (24) months following such
termination, based on the monthly cost of continuation coverage under COBRA as
of the date of termination, as applicable, under the applicable Company benefit
plans, such amounts to be paid in accordance with the Company’s regular payroll
practices; and

(D)
if any such termination is within six (6) months before or six (6) months after
a Change in Control, the amount payable under Section 8(d)(i)(C)(y) shall be
adjusted to the greater of (A) the amount payable under Section 8(d)(i)(C)(y),
or (B) two (2) times the amount of Executive’s target Annual Bonus for the
current fiscal year. To the extent that the amount payable under this Section
8(d)(i)(D) is greater than the amount payable under





--------------------------------------------------------------------------------




Section 8(d)(i)(C), the deficiency shall be paid at the effective time of the
occurrence of a Change in Control.
(ii)    In the event that Executive’s employment is terminated by the Company
without Cause (other than due to death or Disability) or upon the Company’s
delivery of a termination notice, in either case after the expiration of the
Term of Employment (for example, the termination is effected or the termination
notice is delivered to Executive subsequent to the expiration of three (3) years
from the Commencement Date, herein an “At Will Termination”), Executive shall be
entitled to the Accrued Obligations only; provided, however, if the At Will
Termination is effected within six (6) months prior to a Change in Control,
Executive shall be entitled to each of the payments and benefits described in
clauses (B), (C) and (D) above.
Notwithstanding the foregoing, the payments and benefits described in clauses
(B), (C) and (D) above shall immediately terminate, and the Company shall have
no further obligations to Executive with respect thereto, in the event that
Executive breaches any provision of the Non-Interference Agreement.
Following such termination of Executive’s employment by the Company without
Cause or upon the Company’s delivery to Executive of a termination notice,
except as set forth in this Section 8(d), Executive shall have no further rights
to any compensation or any other benefits under this Agreement.
For the avoidance of doubt, Executive’s sole and exclusive remedy upon a
termination of employment by the Company without Cause or upon the expiration of
the Term of Employment, in either case following the Company’s delivery to
Executive of a termination notice which termination is effected or where the
termination notice is delivered prior to the expiration of the date that is
three (3) years subsequent to the Commencement Date, shall be receipt of the
Severance Benefits and the Accrued Obligations.
(e)Termination by Executive with Good Reason. Executive may terminate his
employment with Good Reason by providing the Company ten (10) days’ written
notice setting forth in reasonable specificity the event that constitutes Good
Reason, which written notice, to be effective, must be provided to the Company
within sixty (60) days of the occurrence of such event. During such ten (10) day
notice period, the Company shall have a cure right (if curable), and if not
cured within such period, Executive’s termination will be effective upon the
expiration of such cure period. Executive shall be entitled to the same payments
and benefits as provided in Section 8(d) hereof for a termination by the Company
without Cause, subject to the same conditions on payment and benefits as
described in Section 8(d) hereof; provided, however, that Executive shall also
be entitled to accelerated vesting of the next tranche of benefits payable under
the LTIP. Following such termination of Executive’s employment by Executive with
Good Reason, except as set forth in this Section 8(e), Executive shall have no
further rights to any compensation or any other benefits under this Agreement.
For the avoidance of doubt, Executive’s sole and exclusive remedy upon a
termination of employment with Good Reason shall be receipt of the amounts as
set forth in this Section 8(e).
(f)Termination by Executive without Good Reason or upon Delivery by Executive to
Company of a Termination Notice. Executive may terminate his employment without
Good Reason by providing the Company thirty (30) days’ written notice of such
termination or by delivery of a written termination notice in accordance with
the provisions of Section 2 above. In the event of a termination of employment
by Executive under this Section 8(f), Executive shall be entitled only to the
Accrued Obligations. In the event of termination of Executive’s employment
without Good Reason, the Company may, in its sole and absolute discretion, by
written notice accelerate such date of termination without changing the
characterization of such termination as a termination by Executive without Good
Reason. Following such termination of Executive’s




--------------------------------------------------------------------------------




employment by Executive without Good Reason or upon Executive’s delivery to
Company of a termination notice, except as set forth in this Section 8(f),
Executive shall have no further rights to any compensation or any other benefits
under this Agreement.
(g)Release. Notwithstanding any provision herein to the contrary, the payment of
any amount or provision of any benefit pursuant to subsection (b), (d), or (e)
of this Section 8 (other than the Accrued Obligations) (collectively, the
“Severance Benefits”) shall be conditioned upon Executive’s execution, delivery
to the Company, and non-revocation of a release of claims (under a release of
claims form, the form and content of which are acceptable to the Company, and
the expiration of any revocation period contained in such release of claims)
within sixty (60) days following the date of Executive’s termination of
employment hereunder. If Executive fails to execute the release of claims in
such a timely manner so as to permit any revocation period to expire prior to
the end of such sixty (60) day period, or timely revokes his acceptance of such
release following its execution, Executive shall not be entitled to any of the
Severance Benefits. Further, to the extent that any of the Severance Benefits
constitutes “nonqualified deferred compensation” for purposes of Section 409A of
the Code, any payment of any amount or provision of any benefit otherwise
scheduled to occur prior to the sixtieth (60th) day following the date of
Executive’s termination of employment hereunder, but for the condition on
executing the release of claims as set forth herein, shall not be made until the
first regularly scheduled payroll date following such sixtieth (60th) day, after
which any remaining Severance Benefits shall thereafter be provided to Executive
according to the applicable schedule set forth herein. For the avoidance of
doubt, in the event of a termination due to Executive’s death or Disability,
Executive’s obligations herein to execute and not revoke the release of claims
may be satisfied on his behalf by his estate or a person having legal power of
attorney over his affairs.
Section 9.Non-Interference Agreement.
As a condition to receipt of the benefits set forth under this Agreement, to
which Executive acknowledges are incremental to the benefits and compensation
available to Executive immediately prior to the Commencement Date, Executive
shall have executed and delivered to the Company a non-interference agreement
(the “Non-Interference Agreement”) in the form of the Confidentiality,
Non-Interference and Invention Assignment Agreement attached hereto as Exhibit
A. The parties hereto acknowledge and agree that this Agreement and the
Non-Interference Agreement shall be considered separate contracts.
Section 10.Representations and Warranties of Executive.
Executive represents and warrants to the Company that:
(a)Executive is entering into this Agreement voluntarily and that his employment
hereunder and compliance with the terms and conditions hereof will not conflict
with or result in the breach by his of any agreement to which he is a party or
by which he may be bound;
(b)Executive has not violated, and in connection with his employment with the
Company will not violate, any non-solicitation, non-competition, or other
similar covenant or agreement of a prior employer by which he is or may be
bound; and
(c)in connection with his employment with the Company, Executive will not use
any confidential or proprietary information he may have obtained in connection
with employment with any prior employer.
Section 11.Taxes.
The Company may withhold from any payments made under this Agreement all
applicable taxes, including but not limited to income, employment, and social
insurance taxes, as shall be required by law. Executive acknowledges and
represents that the Company has not provided any tax advice to his in connection
with this Agreement and that he has been advised by the Company to seek tax
advice from his




--------------------------------------------------------------------------------




own tax advisors regarding this Agreement and payments that may be made to his
pursuant to this Agreement, including specifically, the application of the
provisions of Section 409A of the Code to such payments.
Section 12.Mitigation; Company Recovery Rights.
Executive shall not be required to mitigate the amount of any payment provided
pursuant to this Agreement by seeking other employment or otherwise, and the
amount of any payment provided for pursuant to this Agreement shall not be
reduced by any compensation earned as a result of Executive’s other employment
or otherwise. Any payment pursuant to this Agreement shall, however, be subject
to any rights the Company may have under Section 304(b) of the Sarbanes-Oxley
Act of 2002 or Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act.
Section 13.Additional Section 409A Provisions.
Notwithstanding any provision in this Agreement to the contrary:
(a)Any payment otherwise required to be made hereunder to Executive at any date
as a result of the termination of Executive’s employment shall be delayed for
such period of time as may be necessary to meet the requirements of Section
409A(a)(2)(B)(i) of the Code (the “Delay Period”). On the first business day
following the expiration of the Delay Period, Executive shall be paid, in a
single cash lump sum, an amount equal to the aggregate amount of all payments
delayed pursuant to the preceding sentence, and any remaining payments not so
delayed shall continue to be paid pursuant to the payment schedule set forth
herein.
(b)Each payment in a series of payments hereunder shall be deemed to be a
separate payment for purposes of Section 409A of the Code.
(c)To the extent that any right to reimbursement of expenses or payment of any
benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A of the Code), (i) any such
expense reimbursement shall be made by the Company no later than the last day of
the taxable year following the taxable year in which such expense was incurred
by Executive, (ii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (iii) the amount of
expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year; provided, that the foregoing
clause shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect.
(d)While the payments and benefits provided hereunder are intended to be
structured in a manner to avoid the implication of any penalty taxes under
Section 409A of the Code, in no event whatsoever shall the Company or any member
of the Company Group be liable for any additional tax, interest, or penalties
that may be imposed on Executive as a result of Section 409A of the Code or any
damages for failing to comply with Section 409A of the Code (other than for
withholding obligations or other obligations applicable to employers, if any,
under Section 409A of the Code).
Section 14.Successors and Assigns; No Third-Party Beneficiaries.
(a)The Company. This Agreement shall inure to the benefit of the Company and its
respective successors and assigns. Neither this Agreement nor any of the rights,
obligations, or interests arising hereunder may be assigned by the Company to a
Person (other than another member of the Company Group, or its or their
respective successors) without Executive’s prior written consent (which shall
not be unreasonably withheld, delayed, or conditioned); provided, however, that
in the event of a sale of all or substantially all of the assets of the Company,
the Company may provide that this Agreement will be assigned to, and assumed by,
the acquiror of such assets, it being agreed that in such circumstances,
Executive’s consent will not be required in connection therewith.




--------------------------------------------------------------------------------




(b)Executive. Executive’s rights and obligations under this Agreement shall not
be transferable by Executive by assignment or otherwise, without the prior
written consent of the Company; provided, however, upon Executive’s death, all
amounts then payable to Executive hereunder shall be paid in accordance with the
terms of this Agreement to Executive’s devisee, legatee, or other designee, or
if there be no such designee, to Executive’s estate.
(c)No Third-Party Beneficiaries. Except as otherwise set forth in Section 8(b)
or Section 14(b) hereof, nothing expressed or referred to in this Agreement will
be construed to give any Person other than the Company, the other members of the
Company Group, and Executive any legal or equitable right, remedy, or claim
under or with respect to this Agreement or any provision of this Agreement.
Section 15.Waiver and Amendments.
Any waiver, alteration, amendment, or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by each of the
parties hereto; provided, however, that any such waiver, alteration, amendment,
or modification must be consented to on the Company’s behalf by the Board. No
waiver by either of the parties hereto of their rights hereunder shall be deemed
to constitute a waiver with respect to any subsequent occurrences or
transactions hereunder unless such waiver specifically states that it is to be
construed as a continuing waiver.
Section 16.Severability.
If any covenants or such other provisions of this Agreement are found to be
invalid or unenforceable by a final determination of a court of competent
jurisdiction, (a) the remaining terms and provisions hereof shall be unimpaired,
and (b) the invalid or unenforceable term or provision hereof shall be deemed
replaced by a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision hereof.
Section 17.Governing Law and Jurisdiction.
THIS AGREEMENT IS GOVERNED BY AND IS TO BE CONSTRUED UNDER THE LAWS OF THE STATE
OF NORTH CAROLINA, WITHOUT REGARD TO CONFLICT OF LAWS RULES. ANY DISPUTE OR
CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR CLAIM OF BREACH HEREOF
SHALL BE BROUGHT EXCLUSIVELY IN FEDERAL COURT IN THE STATE OF NORTH CAROLINA. BY
EXECUTION OF THE AGREEMENT, THE PARTIES HERETO, AND THEIR RESPECTIVE AFFILIATES,
CONSENT TO THE EXCLUSIVE JURISDICTION OF SUCH COURT, AND WAIVE ANY RIGHT TO
CHALLENGE JURISDICTION OR VENUE IN SUCH COURT WITH REGARD TO ANY SUIT, ACTION,
OR PROCEEDING UNDER OR IN CONNECTION WITH THE AGREEMENT. EACH PARTY TO THIS
AGREEMENT ALSO HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY IN CONNECTION WITH ANY
SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THIS AGREEMENT.
Section 18.Notices.
(a)Place of Delivery. Every notice or other communication relating to this
Agreement shall be in writing, and shall be mailed to or delivered to the party
for whom or which it is intended at such address as may from time to time be
designated by it in a notice mailed or delivered to the other party as herein
provided; provided, that unless and until some other address be so designated,
all notices and communications by Executive to the Company shall be mailed or
delivered to the Company at its principal executive office, Attention: General
Counsel, and all notices and communications by the Company to Executive may be
given to Executive personally or may be mailed to Executive at Executive’s last
known address, as reflected in the Company’s records.




--------------------------------------------------------------------------------




(b)Date of Delivery. Any notice so addressed shall be deemed to be given (i) if
delivered by hand, on the date of such delivery, (ii) if mailed by courier or by
overnight mail, on the first business day following the date of such mailing,
and (iii) if mailed by registered or certified mail, on the third business day
after the date of such mailing.
Section 19.Section Headings.
The headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof or affect
the meaning or interpretation of this Agreement or of any term or provision
hereof.
Section 20.Entire Agreement.
This Agreement, together with any exhibits attached hereto, constitutes the
entire understanding and agreement of the parties hereto regarding the
employment of Executive. This Agreement supersedes all prior negotiations,
discussions, correspondence, communications, understandings, and agreements
between the parties relating to the subject matter of this Agreement.
Section 21.Survival of Operative Sections.
Upon any termination of Executive’s employment, the provisions of Section 8
through Section 22 of this Agreement (together with any related definitions set
forth in Section 1 hereof) shall survive to the extent necessary to give effect
to the provisions thereof.
Section 22.Counterparts.
This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument. The execution of this Agreement may be by actual or
facsimile signature.
*    *    *
[Signatures to appear on the following page.]
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
FAIRPOINT COMMUNICATIONS, INC.
/s/ Paul H. Sunu            
By:    Paul H. Sunu
Title:    Chief Executive Officer
EXECUTIVE
/s/ Kenneth W. Amburn        




--------------------------------------------------------------------------------




Kenneth W. Amburn
7
Exhibit 10.16


CONFIDENTIALITY, NON-INTERFERENCE, AND INVENTION ASSIGNMENT AGREEMENT
In consideration of FairPoint Communications, Inc., a Delaware corporation (the
“Company”), providing me with an employment agreement of even date herewith, and
my receipt of the compensation now and hereafter paid to me by the Company,
including the additional benefits and compensation provided to me under my
employment agreement, I agree to the following:
Section 23.Confidential Information.
(a)Company Group Information. I acknowledge that, during the course of my
employment, I will have access to information about the Company and its direct
and indirect subsidiaries and affiliates (collectively, the “Company Group”) and
that my employment with the Company shall bring me into close contact with
confidential and proprietary information of the Company Group. In recognition of
the foregoing, I agree, at all times during the term of my employment with the
Company and for the three (3) year period following my termination of my
employment for any reason, to hold in confidence, and not to use, except for the
benefit of the Company Group, or to disclose to any person, firm, corporation,
or other entity without written authorization of the Company, any Confidential
Information that I obtain or create. I understand that “Confidential
Information” means information that the Company Group has developed, acquired,
created, compiled, discovered, or owned or will develop, acquire, create,
compile, discover, or own, that has value in or to the business of the Company
Group that is not generally known and that the Company wishes to maintain as
confidential. I understand that Confidential Information includes, but is not
limited to, any and all non-public information that relates to the actual or
anticipated business and/or products, research, or development of the Company,
or to the Company’s technical data, trade secrets, or know-how, including, but
not limited to, research, product plans, or other information regarding the
Company’s products or services and markets, customer lists, and customers
(including, but not limited to, customers of the Company on whom I called or
with whom I may become acquainted during the term of my employment), software,
developments, inventions, processes, formulas, technology, designs, drawings,
engineering, hardware configuration information, marketing, finances, and other
business information disclosed by the Company either directly or indirectly in
writing, orally, or by drawings or inspection of premises, parts, equipment, or
other Company property. Notwithstanding the foregoing, Confidential Information
shall not include (i) any of the foregoing items that have become publicly known
through no unauthorized disclosure by me or others who were under
confidentiality obligations as to the item or items involved, (ii) any
information that I am required to disclose to, or by, any governmental or
judicial authority, (iii) any information known to me prior to my employment
with the Company, other than information acquired in preparation for my service
to the Company, or (iv) any information developed independently by me that does
not relate to the business of the Company Group; provided, however, that in the
event of such requirement to disclose I will give the Company prompt written
notice thereof so that the Company Group may seek an appropriate protective
order and/or waive in writing compliance with the confidentiality provisions of
this Confidentiality, Non-Interference, and Invention Assignment Agreement (the
“Non-Interference Agreement”).




--------------------------------------------------------------------------------




(b)Former Employer Information. I represent that my performance of all of the
terms of this Non-Interference Agreement as an employee of the Company has not
breached and will not breach any agreement to keep in confidence proprietary
information, knowledge, or data acquired by me in confidence or trust prior or
subsequent to the commencement of my employment with the Company, and I will not
disclose to any member of the Company Group, or induce any member of the Company
Group to use, any developments, or confidential or proprietary information or
material I may have obtained in connection with employment with any prior
employer in violation of a confidentiality agreement, nondisclosure agreement,
or similar agreement with such prior employer.
Section 24.Developments.
(a)Developments Retained and Licensed. If, during any period during which I
perform or performed services for the Company Group (the “Assignment Period”),
whether as an officer, employee, director, independent contractor, consultant,
or agent, or in any other capacity, I incorporate (or have incorporated) into a
Company Group product or process any development, original work of authorship,
improvement, or trade secret that I created or owned prior to the commencement
of my employment or in which I have an interest (collectively referred to as
“Prior Developments”), I hereby grant the Company, and the Company Group shall
have, a non-exclusive, royalty-free, irrevocable, perpetual, transferable
worldwide license (with the right to sublicense) to make, have made, copy,
modify, make derivative works of, use, sell, and otherwise distribute such Prior
Development as part of or in connection with such product or process.
(b)Assignment of Developments. I agree that I will, without additional
compensation, promptly make full written disclosure to the Company, and will
hold in trust for the sole right and benefit of the Company all developments,
original works of authorship, inventions, concepts, know-how, improvements,
trade secrets, and similar proprietary rights, whether or not patentable or
registrable under copyright or similar laws, which I may solely or jointly
conceive or develop or reduce to practice, or have solely or jointly conceived
or developed or reduced to practice, or have caused or may cause to be conceived
or developed or reduced to practice, during the Assignment Period, whether or
not during regular working hours, provided they either (i) relate at the time of
conception, development or reduction to practice to the business of any member
of the Company Group, or the actual or anticipated research or development of
any member of the Company Group; (ii) result from or relate to any work
performed for any member of the Company Group; or (iii) are developed through
the use of equipment, supplies, or facilities of any member of the Company
Group, or any Confidential Information, or in consultation with personnel of any
member of the Company Group (collectively referred to as “Developments”). I
further acknowledge that all Developments made by me (solely or jointly with
others) within the scope of and during the Assignment Period are “works made for
hire” (to the greatest extent permitted by applicable law) for which I am, in
part, compensated by my salary, unless regulated otherwise by law, but that, in
the event any such Development is deemed not to be a work made for hire, I
hereby assign to the Company, or its designee, all my right, title, and interest
throughout the world in and to any such Development.
(c)Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Developments made by me (solely or jointly with others)
during the Assignment Period. The records may be in the form of notes, sketches,
drawings, flow charts, electronic data or recordings, and any other format. The
records will be available to and remain the sole property of the Company Group
at all times. I agree not to remove such records from the Company’s place of
business except as expressly permitted by Company Group policy, which may, from
time to time, be revised at the sole election of the Company Group for the
purpose of furthering the business of the Company Group.
(d)Intellectual Property Rights. I agree to assist the Company, or its designee,
at the Company’s expense, in every way to secure the rights of the Company Group
in the Developments and any copyrights, patents, trademarks, service marks,
database rights, domain names, mask work rights, moral rights, and other
intellectual property rights relating thereto in any and all countries,
including the disclosure to the Company of all pertinent information and data
with respect thereto, the execution of all




--------------------------------------------------------------------------------




applications, specifications, oaths, assignments, recordations, and all other
instruments that the Company shall deem necessary in order to apply for, obtain,
maintain, and transfer such rights and in order to assign and convey to the
Company Group the sole and exclusive right, title, and interest in and to such
Developments, and any intellectual property and other proprietary rights
relating thereto. I further agree that my obligation to execute or cause to be
executed, when it is in my power to do so, any such instrument or papers shall
continue after the termination of the Assignment Period until the expiration of
the last such intellectual property right to expire in any country of the world;
provided, however, the Company shall reimburse me for my reasonable expenses
incurred in connection with carrying out the foregoing obligation. If the
Company is unable because of my mental or physical incapacity or unavailability
for any other reason to secure my signature to apply for or to pursue any
application for any United States or foreign patents or copyright registrations
covering Developments or original works of authorship assigned to the Company as
above, then I hereby irrevocably designate and appoint the Company and its duly
authorized officers and agents as my agent and attorney in fact to act for and
in my behalf and stead to execute and file any such applications or records and
to do all other lawfully permitted acts to further the application for,
prosecution, issuance, maintenance, and transfer of letters patent or
registrations thereon with the same legal force and effect as if originally
executed by me. I hereby waive and irrevocably quitclaim to the Company any and
all claims, of any nature whatsoever, that I now or hereafter have for past,
present, or future infringement of any and all proprietary rights assigned to
the Company.
Section 25.Returning Company Group Documents.
I agree that, at the time of termination of my employment with the Company for
any reason, I will deliver to the Company (and will not keep in my possession,
recreate, or deliver to anyone else) any and all Confidential Information and
all other documents, materials, information, and property developed by me
pursuant to my employment or otherwise belonging to the Company. I agree further
that any property situated on the Company’s premises and owned by the Company
(or any other member of the Company Group), including disks and other storage
media, filing cabinets, and other work areas, is subject to inspection by
personnel of any member of the Company Group at any time with or without notice.
Section 26.Disclosure of Agreement.
As long as it remains in effect, I will disclose the existence of this
Non-Interference Agreement to any prospective employer, partner, co-venturer,
investor, or lender prior to entering into an employment, partnership, or other
business relationship with such person or entity.
Section 27.Restrictions on Interfering.
(a)Non-Competition. During the period of my employment with the Company
(the “Employment Period”) and the Post-Termination Non-Compete Period, I shall
not, directly or indirectly, individually or on behalf of any person, company,
enterprise, or entity, or as a sole proprietor, partner, stockholder, director,
officer, principal, agent, or executive, or in any other capacity or
relationship, engage in any Competitive Activities.
(b)Non-Interference. During the Employment Period and the Post-Termination
Non-Interference Period, I shall not, directly or indirectly for my own account
or for the account of any other individual or entity, engage in Interfering
Activities; provided, however, that I shall not be deemed to violate this
subsection (b) to the extent that any employee of any subsequent employer of
mine, in the ordinary course of business, conducts any activity described in
subsection (c)(iii)(C) below as to any Business Relation, provided that I have
not directed or instructed any such employee (either personally or through
another) to contact any such Business Relation.
(c)Definitions. For purposes of this Non-Interference Agreement :




--------------------------------------------------------------------------------




(i)“Business Relation” shall mean any current or prospective client, customer,
licensee, or other business relation of the Company Group, or any such relation
that was a client, customer, licensee, or other business relation within the six
(6) month period prior to the expiration of the Employment Period, in each case,
to whom I provided services, or with whom I transacted business, or whose
identity became known to me in connection with my relationship with or
employment by the Company and is not publicly known.
(ii)“Competitive Activities” shall mean telecommunication services provided by a
rural exchange carrier business which has substantial business operations in the
state of Florida, Maine, New Hampshire, North Carolina, or Vermont.
(iii)“Interfering Activities” shall mean (A) encouraging, soliciting, or
inducing, or in any manner attempting to encourage, solicit, or induce, any
Person employed by, or providing consulting services to, any member of the
Company Group to terminate such Person’s employment or services (or in the case
of a consultant, materially reducing such services) with the Company Group; (B)
hiring any individual who was employed by the Company Group within the six (6)
month period prior to the date of such hiring; or (C) encouraging, soliciting,
or inducing, or in any manner attempting to encourage, solicit, or induce, any
Business Relation to cease doing business with or reduce the amount of business
conducted with the Company Group, or in any way interfering with the
relationship between any such Business Relation and the Company Group.
(iv)“Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, association, joint‑stock company, trust
(charitable or non-charitable), unincorporated organization, or other form of
business entity.
(v)“Post-Termination Non-Compete Period” shall mean the period commencing on the
date of the termination of the Employment Period for any reason and ending on
the twelve (12) month anniversary of such date of termination.
(vi)“Post-Termination Non-Interference Period” shall mean the period commencing
on the date of the termination of the Employment Period for any reason and
ending on the twelve (12) month anniversary of such date of termination.
(d)Non-Disparagement. I agree that during the Employment Period, and at all
times thereafter, I will not make any disparaging or defamatory comments
regarding any member of the Company Group or its respective current or former
directors, officers, or employees in any respect or make any comments concerning
any aspect of my relationship with any member of the Company Group or any
conduct or events which precipitated any termination of my employment from any
member of the Company Group. However, my obligations under this subparagraph (d)
shall not apply to disclosures required by applicable law, regulation, or order
of a court or governmental agency.
Section 28.Reasonableness of Restrictions.
I acknowledge and recognize the highly competitive nature of the Company’s
business, that access to Confidential Information renders me special and unique
within the Company’s industry, and that I will have the opportunity to develop
substantial relationships with existing and prospective clients, accounts,
customers, consultants, contractors, investors, and strategic partners of the
Company Group during the course of and as a result of my employment with the
Company. In light of the foregoing, I recognize and acknowledge that the
restrictions and limitations set forth in this Non-Interference Agreement are
reasonable and valid in geographical and temporal scope and in all other
respects and are essential to protect the value of the business and assets of
the Company Group. I acknowledge further that the restrictions and limitations
set forth in this Non-Interference Agreement will not materially interfere with
my ability to earn a living following the termination of my employment with the
Company and that my ability to earn a livelihood without violating such
restrictions is a material condition to my employment with the Company.




--------------------------------------------------------------------------------




Section 29.Independence; Severability; Blue Pencil.
Each of the rights enumerated in this Non-Interference Agreement shall be
independent of the others and shall be in addition to and not in lieu of any
other rights and remedies available to the Company Group at law or in equity. If
any of the provisions of this Non-Interference Agreement or any part of any of
them is hereafter construed or adjudicated to be invalid or unenforceable, the
same shall not affect the remainder of this Non-Interference Agreement, which
shall be given full effect without regard to the invalid portions. If any of the
covenants contained herein are held to be invalid or unenforceable because of
the duration of such provisions or the area or scope covered thereby, I agree
that the court making such determination shall have the power to reduce the
duration, scope, and/or area of such provision to the maximum and/or broadest
duration, scope, and/or area permissible by law, and in its reduced form said
provision shall then be enforceable.
Section 30.Injunctive Relief.
I expressly acknowledge that any breach or threatened breach of any of the terms
and/or conditions set forth in this Non-Interference Agreement may result in
irreparable injury to the members of the Company Group. Therefore, I hereby
agree that, in addition to any other remedy that may be available to the
Company, any member of the Company Group shall be entitled to seek injunctive
relief, specific performance, or other equitable relief by a court of
appropriate jurisdiction in the event of any breach or threatened breach of the
terms of this Non-Interference Agreement without the necessity of proving
irreparable harm or injury as a result of such breach or threatened breach.
Notwithstanding any other provision to the contrary, I acknowledge and agree
that the Post-Termination Non-Compete Period, or Post-Termination
Non-Interference Period, as applicable, shall be tolled during any period of
violation of any of the covenants in Section 5 hereof.
Section 31.Cooperation.
I agree that, following any termination of my employment, I will continue to
provide reasonable cooperation to the Company and/or any other member of the
Company Group and its or their respective counsel in connection with any
investigation, administrative proceeding, or litigation relating to any matter
that occurred during my employment in which I was involved or of which I have
knowledge. As a condition of such cooperation, the Company shall reimburse me
for reasonable out-of-pocket expenses incurred at the request of the Company
with respect to my compliance with this paragraph. I also agree that, in the
event that I am subpoenaed by any person or entity (including, but not limited
to, any government agency) to give testimony or provide documents (in a
deposition, court proceeding, or otherwise) that in any way relates to my
employment by the Company and/or any other member of the Company Group, I will
give prompt notice of such request to the Company and will make no disclosure
until the Company and/or the other member of the Company Group has had a
reasonable opportunity to contest the right of the requesting person or entity
to such disclosure.
Section 32.General Provisions.
(a)Governing Law and Jurisdiction. THIS NON-INTERFERENCE AGREEMENT IS GOVERNED
BY AND IS TO BE CONSTRUED UNDER THE LAWS OF THE STATE OF NORTH CAROLINA, WITHOUT
REGARD TO CONFLICT OF LAWS RULES. ANY DISPUTE OR CLAIM ARISING OUT OF OR
RELATING TO THIS NON-INTERFERENCE AGREEMENT OR CLAIM OF BREACH HEREOF SHALL BE
BROUGHT EXCLUSIVELY IN FEDERAL COURT IN THE STATE OF NORTH CAROLINA. BY
EXECUTION OF THE NON-INTERFERENCE AGREEMENT, THE PARTIES HERETO, AND THEIR
RESPECTIVE AFFILIATES, CONSENT TO THE EXCLUSIVE JURISDICTION OF SUCH COURT, AND
WAIVE ANY RIGHT TO CHALLENGE JURISDICTION OR VENUE IN SUCH COURT WITH REGARD TO
ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THE NON-INTERFERENCE
AGREEMENT. EACH PARTY TO THIS




--------------------------------------------------------------------------------




NON-INTERFERENCE AGREEMENT ALSO HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY IN
CONNECTION WITH ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THIS
NON-INTERFERENCE AGREEMENT.
(b)Entire Agreement. This Non-Interference Agreement sets forth the entire
agreement and understanding between the Company and me relating to the subject
matter herein and merges all prior discussions between us. No modification or
amendment to this Non-Interference Agreement, nor any waiver of any rights under
this Non-Interference Agreement, will be effective unless in writing signed by
the party to be charged. Any subsequent change or changes in my duties,
obligations, rights, or compensation will not affect the validity or scope of
this Non-Interference Agreement.
(c)No Right of Continued Employment. I acknowledge and agree that nothing
contained herein shall be construed as granting me any right to continued
employment by the Company, and the right of the Company to terminate my
employment at any time and for any reason, with or without cause, is
specifically reserved.
(d)Successors and Assigns. This Non-Interference Agreement will be binding upon
my heirs, executors, administrators, and other legal representatives and will be
for the benefit of the Company, its successors, and its assigns. I expressly
acknowledge and agree that this Non-Interference Agreement may be assigned by
the Company without my consent to any other member of the Company Group as well
as any purchaser of all or substantially all of the assets or stock of the
Company, whether by purchase, merger, or other similar corporate transaction,
provided that the license granted pursuant to Section 2(a) may be assigned to
any third party by the Company without my consent.
(e)Survival. The provisions of this Non-Interference Agreement shall survive the
termination of my employment with the Company and/or the assignment of this
Non-Interference Agreement by the Company to any successor in interest or other
assignee.
*    *    *
I, Kenneth W. Amburn, have executed this Confidentiality, Non-Interference, and
Invention Assignment Agreement on the respective date set forth below:
Date:
June 17, 2011    /s/ Kenneth W. Amburn    

(Signature)




